Citation Nr: 0300417	
Decision Date: 01/09/03    Archive Date: 01/28/03

DOCKET NO.  98-14 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Nashville, Tennessee


THE ISSUE

Entitlement to an increased rating for asbestosis, 
currently evaluated as 30 percent disabling.  


REPRESENTATION

Veteran represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel



INTRODUCTION

The veteran had active military service from September 
1951 to May 1955.  This appeal to the Board of Veterans' 
Appeals (Board) arises from a November 1997 rating 
decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee.  


FINDING OF FACT

The veteran's service-connected asbestosis is manifested 
by severe restrictive lung disease with a current forced 
vital capacity (FVC) measurement of 53 percent of the 
predicted value.  


CONCLUSION OF LAW

The criteria for a 60 percent rating for restrictive lung 
disease, asbestosis, have been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.7, 4.97, 
Diagnostic Code 6833 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Increased Rating

In July 1995, the RO granted service connection for 
asbestosis and assigned a 30 percent disability 
evaluation.   In July 1997, the veteran filed a claim for 
an increased rating for the disorder.  

VA outpatient treatment records beginning in 1994 reflect 
treatment for respiratory problems.  A March 1997 
pulmonary function test showed that the veteran was seen 
for complaints of shortness of breath with exertion and 
wheezing.  Test results revealed, in pertinent part, that 
Forced Vital Capacity (FVC) ranged from 73 to 76 percent 
of the predicted value.  The veteran tolerated the testing 
and medication well, and his heart rate was stable at 80.  
It was noted that forced expiratory volume in one second 
(FEV1)/FVC indicated the presence of an obstruction, with 
the FEV1 measurement indicating a moderate obstruction.  
There was no significant change after the bronchodilator.  
In August 1997, the veteran complained of shortness of 
breath with exertion and wheezing.  An October 1997 VA 
examination report revealed a diagnosis of possible 
asbestosis. 

A January 1998 private medical report showed a diagnosis 
of chronic obstructive pulmonary disease (COPD) associated 
with long-term smoking with exertional dyspnea.  

VA outpatient treatment records dated from 1999 to 2000 
reflect continued respiratory complaints and symptoms 
including shortness of breath and wheezing.  A March 2000 
pulmonary function study revealed FVC of 63 percent of 
predicated.  It was noted that the veteran had a moderate 
obstructive defect.  It was determined that Diffusion Lung 
Capacity of Lung for Carbon Monoxide by Single Breath 
Method (DLCO) was normal.  In April 2000, the veteran 
complained of increased dyspnea, relieved by lying down.  
The veteran reported that he was not able to walk beyond 
100 yards without experiencing chest pain.  The records 
reflect past medical history of COPD, which was felt to be 
possibly secondary to asbestosis, and cardiovascular 
disease.  An October 2000 medical note indicated that the 
veteran's obstructive ventilatory defect responded to a 
bronchodilator and that diffusion was normal.  

At an October 2000 VA examination, the veteran reported 
that he took Albuterol and Ipatropium bromide inhalers 
four times a day and that he was prescribed a nasal 
inhaler for shortness of breath and allergic rhinitis.  
The veteran had a productive cough.  He did not 
demonstrate any anorexia or weight changes.  His exertion 
was limited to 500 yards because of dyspnea.  He avoided 
climbing stairs because of shortness of breath.  The 
examiner noted that the veteran had been a smoker for a 
number of years, had never been hospitalized because of 
his pulmonary disease, did not require oxygen therapy, and 
did not have periods of incapacitation because of his 
pulmonary disease.  There was no history of cor pulmonale 
or pulmonary hypertension.  

On physical examination, the veteran walked 30 yards; his 
respiratory rate increased from 16 at rest to 23.  His 
blood pressure was 121/60.  Respiratory rate was 16 at 
rest.  Audible breathing could be heard at a distance of 
approximately three feet.  His pulse rate was 75 and 
regular.  Expansion and excursion were decreased 
diffusely.  The chest diameter increased in the anterior 
and posterior dimension and there was no evidence of 
retractions.  On auscultation, the lung fields were clear.  
Percussion was negative.  There were no E to A changes and 
vocal fremitus was negative.  The neck was supple.  There 
was no jugular venous distention.  Carotids were full 
without bruits.  Distally, there was good capillary 
refill.  

An November 2000 examination addendum provided that X-ray 
studies of the chest revealed interstitial changes and 
pleural thickening on the lateral left chest wall 
indicative of asbestos exposure, chronic interstitial 
changes in the right lung base with flattening of the 
diaphragm.  It was noted that the interstitial changes 
were more likely associated with asbestosis.  Pulmonary 
function test results revealed that FVC was 56 percent of 
the predicted value.  The total lung capacity was 92 
percent of the predicated value.  The DCLO was 86 percent 
of the predicted.  The interpretation of the studies was 
severe obstructive ventilatory defect with significant 
response to bronchodilator with normal diffusion capacity.  
The diagnosis was severe chronic obstructive ventilatory 
defect with evidence of asbestosis.  It was noted that the 
veteran's disability did not prevent him from managing his 
own affairs and interest.  

A February 2002 VA pulmonary function test revealed that 
the FVC was a 53 percent of the predicated value.  The 
diagnosis was severe obstructive defect; there was no 
evidence of extra-thoracic obstruction.

An August 2002 VA medical opinion determined that FVC 
findings of the February 2002 pulmonary functions test 
most accurately represented the severity of the veteran's 
asbestosis.  

Disability ratings are intended to compensate impairment 
in earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 1991).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the 
appellant's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2002).  If there is a 
question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2002).  These requirements for 
evaluation of the complete medical history of the 
claimant's condition operate to protect claimants against 
adverse decisions based on a single, incomplete or 
inaccurate report to enable VA to make a more precise 
evaluation of the level of disability and of any changes 
in the condition.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991). 

The RO evaluated the veteran's asbestosis under 38 C.F.R. 
§ 4.97, Diagnostic Code 6833.  Under that code, a 30 
percent evaluation for asbestosis is assigned where FVC is 
65 to 74 percent of predicted; or Diffusion Lung Capacity 
of Lung for Carbon Monoxide by the Single Breath Method 
(DLCO (SB) is 56 to 65 percent.  A 60 percent evaluation 
is assigned where FVC is 50 to 64 percent of predicted; or 
DLCO (SB) is 40 to 55 percent predicted; or maximum 
exercise capacity is 15 to 20 ml/kg/min oxygen consumption 
with cardiorespiratory limitation.  A 100 percent 
disability evaluation is assigned where FVC is less that 
50 percent, or; DLCO (SB) is less than 40 percent of 
predicted, or; maximum exercise capacity is less than 15 
ml/kg/min oxygen consumption with cardiorespiratory 
limitation, or; where there is cor pulmonae or pulmonary 
hypertension, or; where the disability requires outpatient 
oxygen therapy.  38 C.F.R. § 4.97, Diagnostic Code 6833 
(2002).  

Having reviewed the evidence, the Board finds the 
assignment of higher disability evaluation for asbestosis 
is warranted.  The studies and examinations that have 
measured the veteran's pulmonary function have 
demonstrated some fluctuations.  However, recent studies 
reflect a decrease in the pulmonary values.  In November 
2000, the FVC was 56 percent of the predicted value.  In 
February 2002, it decreased to 53 percent of the predicted 
value.  This value represents the current level of 
severity of the veteran's asbestosis as opined by the VA 
medical expert in August 2002.  These values satisfy the 
requirements for a 60 percent rating under Diagnostic Code 
6833.  However, the medical evidence does not show that 
the veteran's disability meets the criteria for the 
assignment of a higher disability evaluation.  The record 
shows that there is no medical history of cor pulmonal or 
pulmonary hypertension, and the veteran does not require 
oxygen therapy.  

Accordingly, the Board grants an increased rating to 60 
percent for asbestosis.  The benefit of the doubt rule has 
been considered in granting this benefit. 

VCAA

The November 9, 2000, enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West Supp. 2002), prescribed VA's 
duties to notify claimants for VA benefits of forms and 
information necessary to submit to complete and support 
the claim, to provide necessary forms, and to assist the 
claimant in the development of evidence.  VA has 
promulgated regulations implementing the VCAA.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

The Board finds that the RO has substantially satisfied 
its duties of notice and assistance by the September 2002 
Supplemental statement of the case. In particular, the 
veteran was notified that VA would obtain all relevant 
evidence in the custody of a federal department or agency, 
including VA, Vet Center, service department, Social 
Security, and other federal agencies.  He was advised that 
it was his responsibility to either send medical treatment 
records from his private physician regarding treatment for 
his claimed disabilities, or to provide a properly 
executed release so that VA could request the records for 
him.  The veteran was also asked to advise VA if there 
were any other information or evidence he considered 
relevant to her claim so that VA could help by getting 
that evidence.  Thus, VA's duty to notify has been 
fulfilled.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

 The RO obtained the pertinent evidence including the VA 
and private medical records to decide the veteran's claim 
for an increased rating for asbestosis.  

In view of the foregoing, the Board finds that all 
reasonable efforts to secure and develop the evidence that 
is necessary for an equitable disposition of the matter on 
appeal have been made by the agency of original 
jurisdiction.  Every possible avenue of assistance has 
been explored, and the veteran has had ample notice of 
what might be required or helpful to establish his claim.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the veteran under 
Bernard v. Brown, 4 Vet. App. 384 (1993).
 

ORDER

An increased rating of 60 percent for asbestosis is 
granted, subject to the criteria applicable to the payment 
of monetary benefits



		
CHERYL L. MASON
Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

